EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.

Allowable Subject Matter

Claims 1-33 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 30, Shibazaki discloses a substrate processing system (Fig. 1) / method (paragraph [0001]) that is configured to process a substrate on which a plurality of divided areas are formed along with a plurality of marks, as a processing target, the system comprising: 

an exposure apparatus (100) that has a second stage (WTB) on which the substrate is mounted, obtainment of the position information of the plurality of marks on the substrate having been completed by the measurement device (as shown in Figs. 1-14), 
wherein the exposure apparatus performs an exposure operation of exposing the plurality of divided areas of the substrate on the second stage with an energy beam based on shape information of each of the divided areas calculated by using the position information (paragraphs [0046]-[0047]).
Shibazaki does not teach a measurement device that has a first stage for holding the substrate, and is configured to obtain position information of the plurality of marks corresponding to each of the divided areas formed on the substrate held on the first stage, the position information of the plurality of marks being the position of the plurality of marks in a plane of a surface of the substrate; and an exposure apparatus that has a second stage on which the substrate is mounted, obtainment of the position information of the plurality of marks on the substrate having been completed by the measurement device, wherein the exposure apparatus performs an exposure operation of exposing the plurality of divided areas of the substrate on the second stage with an energy beam based on two-dimensional shape information of each of the divided areas in the plane calculated by using the position information, and it does not appear to be obvious why one of ordinary skill in the art would modify Shibazaki such that the measurement device that has a first stage for holding the substrate, and is configured to obtain position information of the plurality of marks corresponding to each of the divided areas formed on the substrate held on the first stage, the position information of the plurality of marks being 
Accordingly, the prior art fails to teach or fairly suggest a substrate processing system / method that is configured to process a substrate on which a plurality of divided areas are formed along with a plurality of marks, as a processing target requiring “a measurement device that has a first stage for holding the substrate, and is configured to obtain position information of the plurality of marks corresponding to each of the divided areas formed on the substrate held on the first stage, the position information of the plurality of marks being the position of the plurality of marks in a plane of a surface of the substrate; and an exposure apparatus that has a second stage on which the substrate is mounted, obtainment of the position information of the plurality of marks on the substrate having been completed by the measurement device, wherein the exposure apparatus performs an exposure operation of exposing the plurality of divided areas of the substrate on the second stage with an energy beam based on two-dimensional shape information of each of the divided areas in the plane calculated by using the position information”, in the combination required by the claim.

Claims 2-29, 31 and 33 are allowable by virtue of their dependency on claims 1 and 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/            Primary Examiner, Art Unit 2882